Citation Nr: 0947618	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-00 690	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, 
including from exposure to herbicides.

2.  Entitlement to service connection for vitiligo, including 
from exposure to herbicides.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
August 1965 to August 1967, including a tour in Vietnam.  He 
was subsequently in the Naval Reserves from 1974 to 2004, 
although his periods of active duty for training (ACDUTRA) 
and inactive duty training (INACDUTRA) in that capacity have 
not been verified.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2009, as support for his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board, commonly referred to as a 
Travel Board hearing.  The Board held the record open an 
additional 60 days following the hearing to allow the Veteran 
time to obtain and submit additional supporting evidence, but 
he has not.

Since, however, the claims must be further developed, the 
Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

The Veteran is partly attributing his sarcoidosis and 
vitiligo to exposure to herbicides while stationed in 
Vietnam.  And, as mentioned, the dates of his active duty 
service - including in Vietnam, have been verified.  But he 
also reportedly had some 30 years of additional service in 
the reserves, including on ACDUTRA and INACDUTRA, and the 
exact dates of this additional service have not been 
verified.

Direct and Presumptive Service Connection based on the 
Initial Period of Service, on Active Duty, from August 1965 
to August 1967

The Veteran may be awarded service connection by showing that 
he has disability (namely, due to sarcoidosis and vitiligo) 
resulting from a disease or an injury incurred in or 
aggravated by his active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, certain 
chronic diseases such as sarcoidosis will be presumed to have 
been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling) within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Also, a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
Era shall be presumed to have been exposed during such 
service to an herbicide agent, such as the dioxin in 
Agent Orange, unless there is affirmative evidence 
establishing that he or she was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be presumptively service connected, if the requirements 
of 38 C.F.R. § 3.307(a) are met, even if there is no record 
of such disease during service.  38 C.F.R. § 3.309(e).

Here, though, while the Veteran served in Vietnam during the 
Vietnam Era, and therefore it is presumed he was exposed to 
Agent Orange while there, vitiligo and sarcoidosis are not on 
the list of disorders presumed to be a result of that 
exposure, so he cannot be granted service connection on this 
presumptive basis.  However, he still may establish his 
entitlement to service connection with favorable medical 
nexus evidence linking these conditions to his presumed 
exposure to Agent Orange in Vietnam.  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (indicating that when, as 
here, the Veteran does not have one of the presumptive 
conditions, he may still establish his entitlement to service 
connection by presenting probative medical evidence of direct 
causation).  See also McCartt v. West, 12 Vet. App. 164, 167 
(1999) (indicating the holding in Combee, which instead 
concerned exposure to radiation, is equally applicable in 
cases, as here, involving exposure to Agent Orange).  He also 
may establish his entitlement to service connection for these 
conditions by showing they initially manifested during his 
active military service or, in the case of the sarcoidosis, 
to a compensable degree of at least 10-percent disabling 
within one year of his discharge.

Concerning this, the Veteran's service treatment records 
(STRs) indicate he was seen for an extensive full body rash 
in July 1966.  There is also indication of treatment for a 
sore throat, chest pain and shortness of breath later that 
year, in October 1966.

The Veteran's post-service, private treatment records show 
diagnoses of vitiligo in 1978 and sarcoidosis in 1995.  Both 
conditions are noted in the STRs concerning his many years of 
service in the reserves.

According to the holding in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), VA must provide a medical examination in a 
service-connection claim when there is:  (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting 
during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Id., at 81.  See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

So this case must be referred to a VA examiner to have 
him/her review the relevant evidence and determine the 
etiology of the Veteran's vitiligo and sarcoidosis, including 
specifically in terms of whether these conditions are 
attributable to his active military service or, instead, the 
result of other unrelated factors.



Service Connection based on ACDUTRA or INACDUTRA

Active military, naval, or air service includes not only 
active duty, but also any period of ACDUTRA during which the 
individual concerned was disabled or died from disease or 
injury incurred in or aggravated in the line of duty, or any 
period of INACDUTRA during which the individual concerned was 
disabled or died from injury (but not disease) incurred in or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), 
(24), 106; 38 C.F.R. § 3.6(a),(d).  

To the extent the Appellant is alleging that his vitiligo and 
sarcoidosis are the results of injuries or diseases incurred 
in or aggravated during his many years of additional service 
in the U.S. Navy Reserves, the Board notes that only 
"Veterans" are entitled to VA compensation under 38 
U.S.C.A. §§ 1110 and 1131.

To establish status as a "Veteran" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant 
has established status as a "Veteran" for other periods of 
service (e.g., his period of active duty in the Army from 
August 1965 to August 1967) does not obviate the need to 
establish that he is also a "Veteran" for purposes of the 
period of ACDUTRA where the claim for benefits is premised on 
that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998).  He similarly needs to achieve 
"Veteran" status to be eligible for service connection for 
disability resulting from injury (but not disease) 
incurred or aggravated during his INACDUTRA.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).

Unfortunately, as already alluded to, the Appellant's dates 
of service on ACDUTRA and INACDUTRA have not been verified.  
Without this information concerning when exactly he served in 
these capacities while in the reserves, the Board is unable 
to determine whether his vitiligo and sarcoidosis are related 
to this additional service.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Determine exactly when the Veteran was 
on ACDUTRA and INACDUTRA in the Navy 
Reserves.

2.  Once his periods of ACDUTRA and 
INACDUTRA have been verified, schedule the 
Veteran for a VA medical examination to 
determine the etiology of his vitiligo and 
sarcoidosis.  

In particular, the examiner should opine 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
the Veteran's vitiligo and sarcoidosis:  
(1) initially manifested during his active 
duty military service from August 1965 to 
August 1967; (2) whether these conditions 
are related to exposure to herbicides 
during that service, and specifically 
while stationed in Vietnam; (3) whether, 
alternatively, the sarcoidosis manifested 
within the one-year presumptive period 
following that initial period of service, 
meaning prior to August 1968; or (4) 
whether these conditions were incurred in 
or aggravated by the additional service on 
ACDUTRA or INACDUTRA while in the U.S. 
Navy Reserves from 1974 to 2004.

The examiner should specifically state 
whether any currently diagnosed skin or 
respiratory disorder is related to 
service, to include to any complaints, 
treatment or diagnoses in service.  In 
this regard, the examiner should note the 
treatment and evaluation the Veteran 
received in service concerning a rash in 
July 1966 and for chest pain and shortness 
of breath in October 1966.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

*Advise the Veteran that failure to report 
for this medical examination, without good 
cause, may have adverse consequences on 
his claims.

3.  Then readjudicate the claims for 
service connection for vitiligo and 
sarcoidosis in light of the additional 
evidence.  If these claims are not granted 
to the Veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of these 
claims.

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


